Order awarding additional counsel fee and expenses affirmed, with ten dollars costs and disbursements. We are of opinion that the reservation of power to make such other and further provisions regarding additional counsel fee and reimbursement for expenses and disbursements incurred or made on behalf of defendant, to be determined at the close of the trial of the action, was acquiesced in by plaintiff in allowing the order to remain without resettlement or appeal, and that the consent of the husband referred to in Lonsdale v. Lonsdale (41 App. Div. 224, 226) was thus given. Kelly, P. J., Young, Kapper and Hagarty, JJ., concur; Lazansky, J., concurs in result.